IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs April 28, 2010

               BARRY W. RITCHIE v. STATE OF TENNESSEE

            Direct Appeal from the Criminal Court for Hamilton County
                      No. 273920    Rebecca J. Stern, Judge




                 No. E2009-02543-CCA-R3-HC - Filed June 14, 2010


The petitioner, Barry W. Ritchie, appeals the habeas corpus court’s order summarily
dismissing his pro se petition for writ of habeas corpus. Following our review of the record,
the parties’ briefs, and applicable law, we affirm the court’s order.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which JOSEPH M. T IPTON, P.J., and
J AMES C URWOOD W ITT, J R., J., joined.

Barry W. Ritchie, Pro Se, Wartburg, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

       The petitioner, Barry W. Ritchie, appeals the habeas corpus court’s order summarily
dismissing his third petition for writ of habeas corpus. In the petitioner’s appeal from the
denial of several motions challenging his convictions, this court summarized the procedural
history of the petitioner’s case as follows:

       Following [the petitioner’s] convictions, and those of his co-defendant, James
       William Massengale, for aggravated rape and armed robbery, the trial court
       sentenced each man to an effective sentence of life imprisonment. This Court
       affirmed the convictions on appeal. State v. James William Massengale and
Barry Winfred Ritchie, No. 780, Hamilton County (Tenn. Crim. App. Mar. 1,
1983), perm. to appeal denied (Tenn. June 27, 1983). [The petitioner] and Mr.
Massengale then filed separate petitions for post-conviction relief which were
denied, and the judgments of the trial courts were upheld on appeal. State v.
James William Massengale, No. 922, Hamilton County (Tenn. Crim. App. Oct.
6, 1987), perm. to appeal denied (Tenn. Dec. 12, 1988); Barry Winfred Ritchie
v. State [(Ritchie I)], No. 946, Hamilton County (Tenn. Crim. App. July 23,
1986), perm. to appeal denied (Tenn. 1986). Neither [the petitioner] nor Mr.
Massengale questioned the jurisdiction of the Hamilton County Criminal Court
to try and convict them either on appeal or in their respective petitions for
post-conviction relief.

       In 1991, Mr. Massengale filed a petition for writ of habeas corpus
alleging that the offenses leading to his convictions occurred on property
owned by the Tennessee Valley Authority thereby giving exclusive jurisdiction
over the crimes to the federal courts. This Court affirmed the trial court’s
denial of Mr. Massengale’s petition because he failed to provide any proof
“that Congress intended for the United States Courts to have exclusive
jurisdiction over matters arising on Tennessee Valley Authority property.”
Massengale v. Mills, 826 S.W.2d 122, 123 (Tenn. Crim. App. 1991).

        A few years later, [the petitioner] also filed a petition for writ of habeas
corpus alleging the same jurisdictional problem with his convictions, that is,
the crimes occurred on property under the exclusive jurisdiction of the federal
government. Neither [the petitioner] nor his co-defendant denied that the
offenses took place in their respective habeas corpus petitions. However,
unlike Mr. Massengale, [the petitioner] submitted the following documents
with his petition: “(1) a map placing the offenses on a tract of land designated
as CR 1418; (2) a set of deeds conveying the tract to the United States,
specifically the Tennessee Valley Authority (TVA), in fee simple on May 2,
1938, and (3) an easement assigning all ‘rights, privileges and powers’ over
the tract from Hamilton County, Tennessee, to the City of Chattanooga on
March 5, 1992.” Ritchie v. State [(Ritchie II)], No. 03C01-9601-CC-00029,
1998 WL 855517, at *1, (Tenn. Crim. App. June 21, 1999), rev’d., . . . 20
S.W.[3d] 624 (Tenn. 2000). On appeal following the trial court’s dismissal of
[the petitioner]’s petition for writ of habeas corpus, this Court concluded that
“a claim of lack of subject matter jurisdiction is cognizable in a habeas corpus
proceeding.” Id. at *2 . . . . We noted that a challenge to a trial court’s
territorial jurisdiction over the crimes, if successful, would render [the
petitioner]’s conviction void in that court. Id. at *3 . . . . At [the petitioner]’s

                                        -2-
original trial, three witnesses testified that the crimes were committed on an
“area along the bank of the Tennessee River south of the Chickamauga Dam,
on the same side of the river as the Amnicola Highway, and immediately
behind Chattanooga State University.” Id. We noted that “[i]n general, the
courts of the State of Tennessee lack subject matter jurisdiction over matters
occurring on federal lands purchased before 1940 without express provisions
to the contrary contained in the property agreement.” [Id. at *7] Because the
evidence in the record raised sufficient questions concerning the convicting
court’s jurisdiction, we reversed the trial court’s judgment dismissing [the
petitioner]’s petition for writ of habeas corpus and remanded the matter for an
evidentiary hearing despite the fact that the judgments of conviction were not
facially void.

        We also ordered the trial court to make findings of fact relative to the
exact location of the offenses, the status of ownership at the time of the crimes
and the status of any agreements between the property owner and other
entities. Id. at *11 . . . . We did not, however, as [the petitioner] vigorously
maintains throughout his pleadings, conclude that the federal government had
exclusive territorial jurisdiction over [the petitioner]’s crimes.            The
determination of jurisdiction in this instance was, and still remains, dependent
upon further factual determinations beyond the authority of this court. This
Court’s jurisdiction is appellate only. See generally Tenn. Code Ann. §
16-5-108; State v. Workman, 22 S.W.3d 807, 808 (Tenn. 2000). We do not
possess the authority to conduct hearings and determine disputed issues of fact.
See Duncan v. Duncan, 672 S.W.2d 765, 767 (Tenn. 1984). Instead, factual
issues raised by the evidence are resolved by the trier of fact and not this
Court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997), cert. denied, 523
U.S. 1083, 118 S. Ct. 1536, 140 L. Ed. 2d 686 (1997). Although [the petitioner]
believes that the various deeds and grants filed with his motions leave no
doubt as to the resolution of his jurisdictional issue, the State has not had an
opportunity to respond to [the petitioner]’s allegations, nor has a trial court
made any factual determinations as to jurisdiction in light of the State’s
response.

       Upon the State’s appeal of our decision in Ritchie [II], the Supreme
Court held that a petition for writ of habeas corpus is not the proper avenue for
raising challenges to a conviction that depend on the introduction of extrinsic
evidence. Ritchie [III], 20 S.W.3d at 634. Following a discussion of the
history of habeas corpus relief, the court reiterated that “the reach of the writ
of habeas corpus in Tennessee is severely restricted.” Id. at 631. “[A]

                                       -3-
       Petitioner is not entitled to habeas corpus relief unless that petitioner can show
       from the record or the face of the judgment that the court of conviction lacked
       jurisdiction.” Id. In a case such as [the petitioner]’s where it is necessary “to
       introduce proof beyond the record to establish the invalidity of his conviction,
       then that conviction by definition is merely voidable, and a Tennessee court
       cannot issue the writ of habeas corpus under such circumstances.” Id. at 633.
       Accordingly, the Supreme Court reversed the judgment of this Court and
       dismissed [the petitioner]’s petition for a writ of habeas corpus.

Barry Winfred Ritchie v. State (Ritchie IV), No. E2002-02609-CCA-R3-PC, 2003 WL
21972931, at *1-2 (Tenn. Crim. App. at Knoxville, Aug. 18, 2003) perm. to app. denied
(Tenn. Nov. 17, 2003).

       On May 21, 2007, the petitioner filed a second petition for writ of habeas corpus
alleging “that his judgments are void because the judge did not sign them, that his life
sentence was void because the language of the aggravated rape statute was unconstitutionally
vague, and that his indictment was constructively amended by the jury instructions.” Barry
W. Ritchie v. Howard Carlton, Warden (Ritchie V), No. E2007-01606-CCA-R3-HC, 2008
WL 2053732, at *3 (Tenn. Crim. App. at Knoxville, May 14, 2008) (footnote omitted). The
Johnson County Criminal Court summarily dismissed the petition, and this court affirmed the
summary dismissal. Id. at *1.

        On October 30, 2009, the petitioner filed a third petition for writ of habeas corpus,
which is the subject of this appeal, alleging that the federal court had exclusive jurisdiction
to prosecute him because he committed the crimes for which the jury convicted him on
property owned by the United States of America. The habeas court dismissed the petition
in a written order, noting that it was bound by our supreme court’s decision in Ritchie III.
See Ritchie III, 20 S.W.3d at 634 (holding that “the scope of the writ of habeas corpus in
Tennessee does not permit inquiry into facts outside of the original trial record,” and
appellants are “not entitled to a hearing to introduce extrinsic evidence collaterally attacking
the jurisdiction of the convicting court”).

                                            Analysis

        On appeal, the petitioner argues that the habeas court erred in summarily dismissing
his petition and finding that the issue had previously been decided. Specifically, he argues
that (1) the Tennessee Supreme Court’s decision in Ritchie III violates “the duty to interpret
statutes according to their intent and purpose and constitutes an . . . amendment to the
statutes[,]” (2) a manifest injustice will occur if this court does not reconsider Ritchie III, and
(3) the state’s prosecution violated the supremacy clause of the United States Constitution.

                                                -4-
In its response, the state asserts that the habeas corpus court properly dismissed the petition
because the petitioner’s claims did not merit relief, and the Tennessee Supreme Court has
already decided the issues. The petitioner, in reply to the state’s response, argues that no
court has decided whether the trial court had jurisdiction over the petitioner’s case.

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. Tennessee Code Annotated sections 29-21-101, et seq., codifies the applicable
procedures for seeking a writ. The grounds upon which a writ of habeas corpus may be
issued are very narrow. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007). A writ of
habeas corpus is available only when it appears on the face of the judgment or in the record
of the proceedings upon which the judgment was rendered that a court was without
jurisdiction to convict or sentence the defendant or that the defendant is still imprisoned
despite the expiration of his sentence. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993);
Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992).

       The purpose of a habeas corpus petition is to contest void and not merely voidable
judgments. Archer, 851 S.W.2d at 163. A void judgment is a facially invalid judgment,
clearly showing that a court did not have statutory authority to render such judgment;
whereas, a voidable judgment is facially valid, requiring proof beyond the face of the record
or judgment to establish its invalidity. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999).
The burden is on the petitioner to establish, by a preponderance of the evidence, “that the
sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000). Moreover, it is permissible for a habeas court to summarily dismiss a petition
for habeas corpus relief, without the appointment of counsel and without an evidentiary
hearing, if the petitioner does not state a cognizable claim. See Hickman v. State, 153
S.W.3d 16, 20 (Tenn. 2004).

        The habeas court summarily dismissed the petitioner’s third petition for writ of habeas
corpus finding that it was bound by the rule established in Ritchie III “that any lack of
territorial jurisdiction in the petitioner’s cases did not appear on the face of the record and
therefore did not entitle him to habeas corpus relief.” Consequently, the habeas court
summarily dismissed the petition.

        On appeal, the petitioner argues that Tennessee Code Annotated sections 29-21-101-
110 allow any person imprisoned or restrained of his liberty to prosecute a writ of habeas
corpus to inquire, and make further inquiry if necessary, into the cause of the imprisonment
or restraint so that the court may issue a writ of habeas corpus. According to the petitioner,
Ritchie III places a restriction on the scope of the habeas corpus statutes and violates the
court’s duty to interpret statutes according to their intent and purpose. He alleges that Ritchie
III amended the habeas corpus statutes, and this court should reconsider the supreme court’s

                                               -5-
decision in Ritchie III because it was clearly erroneous and would result in a manifest
injustice if we allow it to stand.

      Our supreme court has opined that an appellate court may not consider issues that
have been previously determined on appeal.

       [U]nder the law of the case doctrine, an appellate court’s decision on an issue
       of law is binding in later trials and appeals of the same case if the facts on the
       second trial or appeal are substantially the same as the facts in the first trial or
       appeal. The doctrine applies to issues that were actually before the appellate
       court in the first appeal and to issues that were necessarily decided by
       implication. The doctrine does not apply to dicta.

Memphis Publ’g Co. v. Tenn. Petroleum Underground Storage Tank Bd., 975 S.W.2d 303,
306 (Tenn. 1998) (internal citations omitted); see also Creech v. Addington, 281 S.W.3d 363,
383 (Tenn. 2009). This doctrine “promotes the finality and efficiency of the judicial process,
avoids indefinite relitigation of the same issue, fosters consistent results in the same
litigation, and assures the obedience of lower courts to the decisions of appellate courts.” Id.
The law of the case doctrine also applies to issues that courts determined necessarily by
implication. Id.

       Limited instances justify reconsideration of an issue that a court decided in a previous
appeal. A court may reconsider a ruling if

       (1) the evidence offered at a trial or hearing after remand was substantially
       different from the evidence in the initial proceeding; (2) the prior ruling was
       clearly erroneous and would result in a manifest injustice if allowed to stand;
       or (3) the prior decision is contrary to a change in the controlling law which
       has occurred between the first and second appeal.

State v. Jefferson, 31 S.W.3d 558, 561 (Tenn. 2000) (quoting Memphis Publg. Co. v.
Tennessee Petroleum Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998)).

       Although we may reconsider prior rulings in certain instances, the adjudications of the
Tennessee Supreme Court govern our review, and their precedents are final and conclusive
upon all inferior tribunals, including this court. Cauthern v. State, 145 S.W.3d 571, 600; see
also Fletcher v. State, 951 S.W.2d 378, 381 (Tenn. 1997); Barger v. Brock, 535 S.W.2d 337,
340 (Tenn. 1976). “As an intermediate appellate court, it is beyond our statutory function
to overrule the holdings of our supreme court.” State v. Donald Ray Middlebrooks, No.
01C01-9606-CR-00230, 1998 WL 13819, at *15 (Tenn .Crim. App. at Nashville, Jan. 15,

                                               -6-
1998) (citing Reimann v. Huddleston, 883 S.W.2d 135, 137 (Tenn. App. 1993)). “This court
is without the authority ‘to revise, alter, modify, modernize or otherwise change a common
law rule created by the Supreme Court.’” State v. Vickers, 985 S.W.2d 1, 8 n.9 (quoting State
v. Braden, 867 S.W.2d 750, 759 (Tenn. Crim. App. 1993)). Accordingly, we decline the
petitioner’s invitation to reconsider the issues that the supreme court previously decided in
Ritchie III.

        The petitioner argues the state’s prosecution violated the supremacy clause of the
United States Constitution because the land where he committed his crimes was federal
property, and the federal courts had jurisdiction of his case. In support of this argument, the
petitioner cites to the trial transcript where witnesses testified that the crimes occurred on
property owned by TVA. The trial record does establish that the defendant committed the
crimes on TVA property; however, it does not establish that the United States of America
owned the land. Moreover, assuming arguendo that the federal government did have
jurisdiction over the petitioner’s crimes, the record does not indicate that the Hamilton
County Criminal Court lacked concurrent jurisdiction to punish the petitioner. “[W]hen a
judgment of conviction is alleged to be void for want of territorial jurisdiction, that fact must
appear clearly and indisputably either on the face of the judgment or in the original trial
record before a writ of habeas corpus can issue from a Tennessee court.” Ritchie III, 20
S.W.3d at 633. The supreme court’s decision in Ritchie III is binding on this court. Whether
the federal government owned the land where the petitioner committed his crimes does not
“appear clearly and indisputably either on the face of the judgment or in the original trial
record.” Thus, we conclude that the habeas court did not err in summarily dismissing the
petition, and the petitioner is not entitled to relief. Ritchie III, 20 S.W.3d at 633.

                                          Conclusion

       Based on the foregoing, we affirm the judgment of the habeas court.




                                                     ___________________________________
                                                     J.C. McLIN, JUDGE




                                               -7-